DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. 
Claim 11 recites that “the circuit component is LSI”. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. Only paragraph [0034] of the specification as filed ([0051] of the PGPUB) mentions the term “LSI”; however, it provides no meaning for this term.
Claim 15 recites “wherein a surface of the circuit substrate…is grounded”. The meaning of every term used in any of the claims should be apparent from 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: It is unclear what is meant in line 12 by “a substrate of the circuit substrate”. For the purposes of examination and in light of the specification, line 12 of claim 1 is interpreted as “wherein the sub-passage is formed in the circuit substrate”.
Regarding claim 2: It is unclear if “a sub-passage” in line 1 is the same element as “a sub-passage” in claim 1, line 5. For the purposes of examination and in light of the specification, “a sub-passage” in claim 2, line 1 is interpreted as “the sub-passage”.
Regarding claim 2: It is unclear if “a circuit component” in lines 5-6 is the same element as “a circuit component” in claim 1, line 9. For the purposes of examination and in light of the specification, “a circuit component” in claim 2, lines 5-6 is interpreted as “the circuit component”.
Claim 3 is only rejected under 112(b) due to its dependency on claim 1. If claim 1 is amended to overcome the 112(b) rejection above, then claim 3 would no longer be rejected under 112(b).
Regarding claim 4: It is unclear how the circuit substrate “has a partially-molded resin”. Further, it is also unclear how “an inner wall” (a single wall) has the two surfaces recited in this claim. Specifically, viewing instant Figure 4A, it is unclear how a single inner wall may comprises the two surfaces which correspond to 451 and 453. For the purposes of examination and in light of the specification, claim 4 is interpreted as “The thermal flowmeter according to claim 1, further comprising a partially-molded resin component, wherein a first surface of the sub-passage is on a side on which the flow rate measuring unit is provided and the resin component forms an inner wall comprising a second surface of the sub-passage.”
Regarding claim 5: It is unclear how “the resin includes
Regarding claim 6: It is unclear how “the resin body is included in a part of an inner wall”. For the purposes of examination and in light of the specification, this limitation is interpreted as “the resin body forms a part of an inner wall”.
Regarding claim 7: It is unclear if “a main passage” in line 2 is the same element as “a main passage” in claim 1, line 2. For the purposes of examination and in light of the specification, “a main passage” in claim 7, line 2 is interpreted as “a main sub-passage” and “the main passage” in claim 7, line 3 is interpreted as “the main sub-passage”.
Regarding claim 8: It is unclear what is meant by “wherein the circuit substrate configures whole one side wall surface”. For the purposes of examination and in light of the specification, the limitation is interpreted as “wherein the circuit substrate forms an entirety of one side wall surface”.
Regarding claim 9: It is unclear if “the main passage” in line 2 is referring to “a main passage” in claim 1, line 2 or “a main passage” in claim 7, line 2. For the purposes of examination and in light of the specification, “the main passage” in claim 9, line 2 is interpreted as “the main sub-passage”. Also see the 112(b) rejection of claim 7 above.
Regarding claim 10: It is unclear what is meant in lines 4-5 by “and includes a seal material that covers the bonding wire”. Specifically, this limitation is unclear when read in context of the preceding text of claim 10. For the purposes of examination and in light of the specification, this limitation is interpreted as “and a seal material is provided that covers the bonding wire”.
Regarding claim 11: It is unclear what is meant by “wherein the circuit component is LSI or a microcomputer or both” (emphasis added). Further, the specification provides no meaning for this term (see objection to specification section above).
Claims 12-14 are only rejected under 112(b) due to its dependency on claim 1. If claim 1 is amended to overcome the 112(b) rejection above, then claims 12-14 would no longer be rejected under 112(b).
Regarding claim 15: It is unclear what is meant by “wherein a surface of the circuit substrate…is grounded”. Further, the specification provides no meaning for this term (see objection to specification section above).
Claim 16 is only rejected under 112(b) due to its dependency on claim 1. If claim 1 is amended to overcome the 112(b) rejection above, then claim 16 would no longer be rejected under 112(b).

Examiner’s Comment
No prior art rejections were made in the instant Office action as no prior art was found which reads on claim 1. Though all limitations of claim 1 contribute to this, particular emphasis is given to the limitation of “wherein the sub-passage is formed in a substrate of the circuit substrate” (interpreted as “wherein the sub-passage is formed in the circuit substrate” - see 112b rejection of claim 1 above). Claim 1 recites that the sub-passage is formed in the circuit substrate (e.g. in contrast to the sub-passage being formed on the circuit substrate). It is known in the prior art to have the circuit substrate exposed to air flow and forming a single wall/surface of the sub-passage (e.g. Ueyama et al. - in the circuit substrate.
It is noted that the closest prior art found by the examiner includes the following: 
the prior art of record via IDS of Kamiya (US 20180245961 A1), Miki et al. (US 20170268916 A1), Doi et al. (US 20120055245 A1), and Ueyama et al. (US 20030019289 A1); and
the prior art found by the examiner and made of record in the conclusion below.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tokuyasu; Noboru et al., (US 20150160058 A1), "Thermal Flow Meter"; and
HANZAWA K et al., (JP 2014001975 A), "Thermal type flowmeter for internal combustion engine control system of electronic fuel-injection system, has subchannel that is formed by attaching surface cover and rear cover to housing and covering grooves".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856